Citation Nr: 1622948	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an effective date prior to August 26, 2008, for the establishment of service connection for hypertension, essential.

2. Entitlement to an initial compensable rating for hypertension, essential. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for hypertension, essential, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. By decision in October 1988, the RO in Winston-Salem, North Carolina, denied entitlement to service connection for hypertension; that decision is final.

2. An informal claim of entitlement to service connection for hypertension, essential, was received on August 26, 2008; there is no unadjudicated claim, informal claim or intent to reopen the claim of entitlement to service connection for a hypertension which was received by VA prior August 26, 2008.

3. The earliest date on which VA may construe the Veteran's claim of entitlement to service connection for hypertension, essential, is August 26, 2008.  


CONCLUSIONS OF LAW

1. The October 1988 rating decision denying service connection is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 20.1103, 20.302(b) (2015).

2. The criteria for an effective date prior to August 26, 2008, for the award of service connection for hypertension, essential, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (2015) have been met for the claim of entitlement to an earlier effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before the claim may be addressed.  The Board finds that the evidence of record is adequate to adjudicate the claim decided herein.  The claim is ready to be considered on the merits.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment and personnel records, and has reviewed the evidence in the Virtual VA system and the Veterans Benefits Management System.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In this case, effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in this respect.

The Veteran provided relevant testimony during the hearing before the undersigned Veterans Law Judge in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In this case, the Veteran has asserted that he is entitled to an effective date earlier than August 26, 2008, for the grant of service connection for hypertension, essential.  Specifically, the Veteran claimed his effective date should be January 1988, the original date of claim.  As explained further below, the Board finds that an earlier effective date is not warranted. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.  5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and, therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R.                   § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35   (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, a claim of entitlement to service connection for hypertension was received in April 1988.  The claim was denied in an October 1988 rating decision and the Veteran did not appeal.  This decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104 (2015).

According to a statement received by VA on August 26, 2008, the Veteran submitted an informal claim for "high blood pressure."  In November 2008, the Veteran submitted a formal claim.  

A careful review of the evidentiary record does not reflect any claim, formal or informal, requesting or evidencing a belief in entitlement to the benefit between the January 1989 denial and the August 2008 claim.  Following development of the evidence after the 2008 claim to reopen, including a July 2012 VA examination, service connection for hypertension, essential, was granted by rating action dated in July 2010.  An effective date of August 26, 2008 was established.  This is the date of receipt of the reopened claim after final disallowance in January 1989.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board has carefully considered the Veteran's statements in support of the claim.  However, the evidence provides no legal basis for an earlier effective date.  Under the facts of this case, the effective date of service connection for hypertension, essential, can be no earlier than the date of receipt of the reopened claim on August 26, 2008, as explained above.  See 38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by governing legal authority.  An effective date earlier than August 26, 2008 for the grant of service connection for hypertension, essential, must be denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date earlier than August 26, 2008, for the grant of service connection for hypertension, essential, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).  

Here, the Veteran is currently service connected for essential hypertension and assigned a noncompensable rating.  The Veteran and his representative contend that the current rating does not accurately reflect the Veteran's current symptomatology.

At the March 2016 Board hearing, the Veteran stated he was on continuous medication to control his hypertension and his blood pressure readings continue to increase.  It was noted during the hearing that records from Dr. Adam Smith, dated from 2007 to 2012, were of record.  However, he further stated that he was continuing to receive treatment from Dr. Smith at the present time.  These records are not within the claims file. 

As these records have not yet been obtained and may be relevant to the present appeals, the Veteran should be given another opportunity to complete an authorization and consent form so that the records may be obtained on his behalf and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment received for his hypertension and furnish appropriate authorization for the release of private medical records.  Specifically, ask the Veteran to complete an authorization form for release of records from Dr. Adam Smith, dated from 2012 to the present.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeal.

2. Thereafter, the Veteran should be scheduled for an appropriate examination to determine the severity of his essential hypertension.  The claims file should be provided to the examiner for review of pertinent documents therein in connection with the examination.  This records review should be noted in the examination report.  A complete history should be obtained from the Veteran.  A complete rationale for any opinions must be provided.  

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


